Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 03, 2021. Claims 1-9, 11-19 are pending.

Response to Arguments
Applicant’s arguments filed on March 03, 2021have been considered but are moot in the view of new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (Pub. No. : US 20140301612 A1) in the view of Narayanan et al. (Pub. No. : US 20140297740 A1)

As to claim 1 Cha teaches a device, comprising: a memory configured to store one or more programs, wherein the one or more programs comprise instructions and one or more processors coupled to the memory, wherein when executed by the one or more processors, the instructions cause the device to be configured to: 
receive an account of a first user from a first terminal, wherein the account corresponding to a first application on the first terminal (paragraphs [0034], [0035]: obtaining a first picture sent by a user of a client on a client terminal and determining clients associated with the first picture based on attribute information of the first picture. Note that application is synonymous with client terminal); 
determine, based on the associated attribute [activity] information, whether the first user and the second user are associated users (paragraphs [0035]-[0036]: determining clients associated with the first picture based on attribute information of the first picture); and 
send the user information to the first terminal to display the user information on a screen of a first application when the first user and the second user are associated users (paragraphs [0035]-[0039]: sending friend recommendation information to one of the first user and the second user, and the friend recommendation information includes information about the other of the first user and the second user). 
Cha does not explicitly disclose but Narayanan teaches the attribute information being a activity information and obtain associated activity information of the first user and a second user paragraphs [0032], [0037], [0041]: A user characteristic may correspond to a quality of a user's activities in the social-networking system wherein the computing devices may identify one or more first user nodes corresponding to users having a particular user characteristic and estimate a characteristic score for the at least second user node by aggregating iteratively characteristic scores while traversing the social graph from at least one of the first user nodes (with assigned characteristic scores) to the second user node). 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cha by adding above limitation as taught by Narayanan to improve overall user experience with the social-networking system (Narayanan, paragraph [0034]).

As to claim 2 Cha together with Narayanan teaches a device according to claim 1. Cha teaches wherein the associated activity information further comprises user source information of the second user, and wherein when executed by the one or more processors, the instructions further cause the device to be configured to send the user source information to the first terminal to display the user source information on the screen of the first application (paragraph [0038]). 

As to claim 3 Cha together with Narayanan teaches a device according to claim 2. Cha teaches when executed by the one or more processors, the instructions further cause the device to be configured to: receive, from the first terminal, an operation instruction of the first user for paragraph [0039]). 

As to claim 4 Cha together with Narayanan teaches a device according to claim 1. Cha teaches the associated activity information further comprises attribute information of associated activities of the first user and the second user, and wherein before sending the user information to the first terminal, when executed by the one or more processors, the instructions further cause the device to be configured to: sort display priorities for the second user based on the attribute information; and send a display priority sorting result of the second user to the first terminal to display the display priority sorting result of the second user on the screen of the first application (paragraph [0040]). 

As to claim 5 Cha together with Narayanan teaches a device according to claim 2. Cha teaches when executed by the one or more processors, the instructions further cause the device to be configured to: receive, from the first terminal, an operation instruction for obtaining a second-user source category tab; create the second-user source category tab on the screen of the first application based on the user source information; and send the second-user source category tab to the first terminal to add second users belonging to a same user source category into a same second-user source category tab (paragraph [0047]). 

As to claim 6 Cha together with Narayanan teaches a device according to claim 5. Cha teaches when executed by the one or more processors, the instructions further cause the device to be configured to: sort priority display for the second-user source category tab based on a quantity of the second users comprised in the second-user source category tab; and send a priority display sorting result of the second-user source category tab to the first terminal to display the priority display sorting result of the second-user source category tab on the screen of the first application (paragraph [0052]). 

As to claim 7 Cha together with Narayanan teaches a device according to claim 1. Cha teaches when executed by the one or more processors, the instructions further cause the device to be configured to: receive, from the first terminal, information about an operation instruction of the first user for creating a customized tab; create, on the information about the operation instruction for creating the customized tab, the customized tab and send the customized tab to the first terminal to add a third user meeting a customized condition of the first user into the customized tab (paragraph [0057]). 

As to claim 8 Cha together with Narayanan teaches a device according to claim 1. Cha teaches when executed by the one or more processors, the instructions further cause the device to be configured to: receive, from the first terminal, information about an operation instruction of the first user for creating a customized friend group, create the customized friend group in the user list based on the information about the operation instruction for creating the customized friend group; and send the customized friend group to the first terminal to add a third user meeting a customized condition of the first user into the customized friend group (paragraph [0072]). 

	As to claims 9, 11-19, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD I UDDIN/            Primary Examiner, Art Unit 2169